MEMORANDUM **
Widya Kurnia, a native and citizen of Indonesia, petitions for review of the Board of Immigration Appeals’ (“BIA”) denial of her motion to reopen proceedings. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s denial of a motion to reopen for abuse of discretion. Azanor v. Ashcroft, 364 F.3d *1111013, 1018 (9th Cir.2004). We deny the petition for review.
The BIA did not abuse its discretion in declining to reopen proceedings. The BIA considered the evidence submitted by Kurnia and acted within its broad discretion in concluding that the evidence was insufficient to warrant reopening. See Singh v. INS, 295 F.3d 1037, 1039 (9th Cir.2002) (“We will reverse the BIA’s denial of a motion to reopen only if it is ‘arbitrary, irrational or contrary to law.’ ”) (quoting Ahwazi v. INS, 751 F.2d 1120, 1122 (9th Cir.1985)).
Kurnia is barred from raising an ineffective assistance of counsel claim because it was not filed within 90 days of the BIA’s decision and it is her second such motion. See 8 C.F.R. § 1003.2(c)(2).
DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.